Leventritt, J.
On a previous appeal to this court the final oi'der obtained by the landlord was reversed because of failure to prove service on the tenant, whose term was from month to month, of the statutory five days’ notice. Hedden v. Nederburg, 25 Misc. Rep. 722; 55 N. Y. Supp. 613. On the retrial the omission was supplied but the tenant now appeals urging a series of technical objections which even, were they not trivial and frivolous, we should disregard in the interest of substantial justice. Code Civ. Pro., § 3063. No defense was interposed, the tenant’s efforts being solely directed against the admission of proper testimony. All the jurisdictional facts were both alleged and proven. There was no good reason for this appeal.
The order will be affirmed.
Freedman, P. J., and MacLean, J., concur.
Order affirmed, with costs to respondent.